      Case 2:21-cv-00122-JAM-KJN Document 7 Filed 03/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ANDREY LARSHIN,                                   No. 2:21-cv-0122 JAM KJN P
12                      Petitioner,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14   J. PICKETT, Warden,
15                      Respondent.
16

17           By an order filed January 27, 2021, petitioner was ordered to file a habeas petition on the

18   proper form, and to file an in forma pauperis affidavit or to pay the appropriate filing fee, within

19   thirty days, or this action would be dismissed. The thirty-day period has now expired, and

20   although petitioner filed an amended petition, he failed to file an in forma pauperis affidavit, or

21   pay the appropriate filing fee. Accordingly, IT IS HEREBY RECOMMENDED that this action

22   be dismissed without prejudice.

23           These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days

25   after being served with these findings and recommendations, petitioner may file written

26   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

27   Findings and Recommendations.” Petitioner is advised that failure to file objections within the

28   /////
                                                       1
      Case 2:21-cv-00122-JAM-KJN Document 7 Filed 03/01/21 Page 2 of 2


 1   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 2   F.2d 1153 (9th Cir. 1991).

 3   Dated: March 1, 2021

 4

 5
     /lars0122.fpf.hab
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
